internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-115362-98 date date acquiring acquisition sub parent sub sub sub sub state a business b plr-115362-98 business c date d a dear mr this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts parent a for-profit publicly traded state a holding_company files a consolidated federal_income_tax return with its wholly owned subsidiaries sub sub sub and sub the parent group through its subsidiaries parent is engaged in business b acquiring a nonprofit cooperative engaged in business c is exempt from federal_income_tax under sec_501 of the internal_revenue_code acquiring has formed acquisition sub a for-profit corporation for the sole purpose of acquiring parent proposed transaction the parties have proposed and partially completed the following transaction i on date d acquisition sub entered into an agreement of merger and plan_of_reorganization with parent under which acquisition sub will merge into parent the merger in the merger the shareholders of parent will receive a dollars in exchange for each share of parent stock and parent will become a wholly owned subsidiary of acquiring it is intended that the merger be a qualified_stock_purchase under sec_338 ii each member of the parent group will convert to nonprofit status under applicable state a law by amending its corporate articles and by-laws the state law conversions in the state law conversions the shareholder of each member of the parent group will exchange its stock for a membership certificate each membership certificate will provide the owner with the right to vote share profits and receive proceeds on the corporation’s liquidation iii each member of the parent group will apply to the internal_revenue_service plr-115362-98 for exemption from federal_income_tax under sec_501 as an organization described in sec_501 c the exemptions to take effect on the date of the state law conversions the tax conversions representations the parties represent that a the state law conversions will not cause dissolution of any member of the parent group under state a law b as of the date of the state law conversions each member of the parent group will qualify as a cooperative organization under sec_501 c after the state law conversions each member of the parent group will continue to conduct its historic_business d no member of the parent group plans or intends to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business ruling based solely on the information submitted and representations made and provided the tax conversions take effect before proposed sec_1_337_d_-4 of the income_tax regulations becomes effective as a final_regulation the tax conversions will not result in the recognition of gain_or_loss under sec_336 and sec_337 caveats we express no opinion about the tax treatment of the transaction under any other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings in particular no opinion is expressed regarding whether i the state law conversions will qualify as reorganizations under sec_368 ii each member of the parent group will qualify as a cooperative under sec_501 or iii the merger is a qualified_stock_purchase under sec_338 the ruling in this letter is based on the facts and representations submitted under penalties of perjury in support of the request for a ruling verification of that information may be required as part of the audit process procedural statements plr-115362-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by ________________________________ wayne t murray senior technician reviewer branch
